Powell, J.
Anderson Miller was convicted of arson. Tbe only assignment of error is upon the sufficiency of the evidence to support the verdict. We have examined the record carefully; and the evidence of defendant’s guilt, though weak, is legally sufficient to authorize the conviction. The defendant has been convicted twice under substantially the same testimony, and this second verdict bears the approval of the trial judge. However much we may doubt the defendant’s- guilt, we have no jurisdiction, under these circumstances, to grant a new trial. Judgment affirmed.